EXHIBIT 10
PURCHASE AGREEMENT
This purchase agreement (the Agreement) is entered into as of August 27, 2009,
between D-M Investments, L.L.C., a Michigan limited liability company, of 2121
Biddle Avenue, Ste. 200 (Seller), and Monroe Bank & Trust, a Michigan banking
corporation, of 102 E. Front St., Monroe, MI 48161(Buyer), for the transfer of
the real estate and personal property located in the City of Wyandotte, Wayne
County, Michigan, described as follows:
Lots 20, 21, 22, 23, 24, 25, 26, and 27, “SCHERER’S WESTGATE MANOR SUBDIVISION”,
according to the plat thereof as recorded in Liber 58 of Plats, Page 94, Wayne
County Records; commonly known as 2517 Fort Street
(the Premises).
The parties enter into this Agreement subject to the terms and conditions set
forth below.
1. Property to be transferred. Buyer shall purchase and receive from Seller the
Premises and the personal property that has become fixture(s), recognizing that
Buyer has been leasing the Premises from Seller and most of the personal
property on the Premises has belonged to Buyer prior to the date of this
Purchase Agreement. Personal property, if any, transferred under this agreement
is described in the attached exhibit A.
2. Consideration. Buyer shall pay Seller for the Premises and personal property
as follows: Buyer shall pay a total purchase price of $892,000.00. Buyer shall
pay Seller a down payment of $[amount] at the execution of this Agreement.
3. Title conveyed. Title to the Premises shall be conveyed at the closing by a
Warranty Deed showing no exceptions except as Buyer allows under section 9.
Seller shall pay the transfer tax on the deed.
4. Personal property. The personal property, if any, shall be transferred to
Buyer by a Bill of Sale.
5. Closing. The closing of the sale shall take place at a location to be agreed
on by the parties, on or before September 1, 2009. Seller shall prepare the
documents for the closing and submit them to Buyer for review at least 5 days
before the closing. Seller shall pay all real estate transfer taxes on the sale
and prepare and file all recording and transfer affidavits.
6. Possession. Buyer shall receive possession of the Premises and the personal
property as soon as the closing is completed.
7. Property taxes and assessments. Seller shall pay all real and personal
property taxes that are due and payable by the date of the closing. Buyer shall
pay all real and personal property taxes that are due after the date of the
closing. Seller shall pay all assessments that are levied against the Premises
on or before the effective date of this Agreement, whether due in installments
or otherwise, at or before the closing. After closing, Buyer shall pay all
assessments that are levied against the Premises after the effective date of
this Agreement. The current real and personal property taxes shall be prorated
as of the date of closing between Seller and Buyer based on the fiscal year of
each taxing authority, and for purposes of the proration the taxes shall be
deemed to be paid in advance. The date of closing shall be attributed to Buyer.
8. Title insurance. At Seller’s expense, Seller shall furnish Buyer with an
owner’s policy of title insurance in the standard American Land Title
Association form, without the standard exceptions, certified to the date of the
closing, in the amount of the purchase price. Within ___ days after the
effective date of this Agreement, Seller shall provide Buyer with a commitment
for the title insurance that shows that Seller has good and marketable title to
the Premises. Buyer may raise any objections to the exceptions or encumbrances
shown on the commitment and survey within ___ days after Buyer receives the
commitment and survey by giving written notice to Seller. If Buyer raises a
title objection, Buyer will not be required to close this transaction unless
Seller cures the objection or Buyer waives its

 



--------------------------------------------------------------------------------



 



objection. Seller shall not be required to cure the objection. If Seller elects
to cure the objection, Seller shall take action to remove the exception or the
encumbrance from the chain of title, to remove it from the commitment and the
policy. The title insurance policy shall include a tax lien search certified to
the date of the closing that shows no tax liens against the Premises.
9. Condition of the property to be Transferred. The Premises and personal
property shall be transferred to Buyer in the same condition they are in on the
effective date of this Agreement, ordinary wear and tear excepted.
10. Proration of rent and expenses.
a. All rent shall be prorated to the date of the closing (with Buyer to be
credited with the rent attributable to the day of the closing). Buyer shall
receive a credit from Seller at the closing for the amount attributable from
that date forward. The proration shall be based on the assumption that Seller
will have collected all rent in advance.
b. The expenses for the Premises shall be prorated to the date of closing with
the date of closing attributed to Buyer. All invoices that have been received by
Seller shall be paid before the date of closing. Invoices for all services and
contracts for the Premises covering the time period before closing and the date
of closing that have not been received by Seller before closing shall be
prorated based on good-faith estimates using the invoices for those services and
contracts for the immediately prior invoicing period and the prior year’s
invoicing period for the period of time including the closing date. For invoices
paid before closing that cover a period of time after closing, Seller shall
receive a credit at closing for the amount paid for the period of time after
closing. For invoices that will be received after closing to cover a period of
time before closing, Buyer shall receive a credit at closing for the amount that
will be paid after closing for the period of time before closing.
11. Buyer’s right to inspect. Buyer may inspect the Premises and the personal
property to verify their condition; inspect the blueprints, construction
documents, records, and other relevant documents of Seller, if any and as
appropriate; and arrange for any inspections, audits, and appraisals that Buyer
deems necessary for a period of ___ days from the effective date of this
Agreement. All inspections, audits, and appraisals that Buyer requests shall be
at Buyer’s expense, but Seller shall give reasonable assistance to Buyer or
Buyer’s agents in completing the inspections, audits, and appraisals. Buyer
shall not unreasonably disturb the tenants or employees of the apartments in
undertaking any inspections, audits, or appraisals.
12. Warranties by Seller. Seller warrants to Buyer and shall certify to Buyer at
the closing as follows:
a. Seller has full authority to enter into and perform this Agreement in
accordance with its conditions, without breaching or defaulting on any
obligation or commitment that Seller has to any partners or third parties.
b. Except as disclosed in this Agreement, Seller is not a party to any agreement
or otherwise bound under any obligation with any other party who has any
interest in the Premises or the personal property or the right to purchase or
lease the Premises or the personal property.
c. Except as otherwise stated in this Agreement, Seller’s interest in the
Premises and the personal property will be transferred to Buyer at the closing,
free and clear of all liens, encumbrances, charges, contracts, and adverse
claims, contractual or other.
d. There are no suits, actions, or proceedings pending or, to the best of
Seller’s knowledge, threatened by any party, including governmental authorities
or agencies, against or involving the Premises or the personal property or to
which Seller is or may become a party in connection with the Premises, the
personal property, or the operation of the apartments.
e. Seller has no notice or knowledge of
i. any planned or commenced public improvements that might result in special
assessments or otherwise directly and materially affect the Premises or the
personal property;

 



--------------------------------------------------------------------------------



 



ii. any government agency or court order requiring repairs, alterations, or
corrections of any existing conditions;
iii. any request by an insurer or a mortgagee of the Premises requiring repairs,
alterations, or corrections of any existing conditions; or
iv. any structural or mechanical defects in the Premises or the personal
property.
f. Seller will not cause or permit any willful act that would prejudice the
business conducted on the Premises and will not assign or grant a security
interest or other lien that will encumber the Premises or the personal property.
g. No improvements, repairs, or other construction has occurred on the Premises
within the 120 days preceding the date of this Agreement. If any maintenance or
repairs are undertaken on the Premises between the effective date of this
Agreement and the date of the closing, Seller shall provide full unconditional
waivers of lien from each contractor, subcontractor, supplier, and laborer for
all construction work.
13. Warranties by Buyer. Buyer warrants to Seller and shall certify to Seller at
the closing as follows:
a. Buyer is a Michigan banking corporation in good standing in the State of
Michigan.
b. Buyer has full authority to enter into and perform this Agreement in
accordance with its conditions, without breaching or defaulting on any
obligation of Buyer to any partners or third parties.
c. Except as disclosed in this Agreement, Buyer is not a party to any agreement
or otherwise bound under any obligation with or in favor of any other party who
has any interest in the Premises or the personal property or the right to
purchase or lease the Premises or the personal property.
14. Survival of the warranties. The warranties of the parties to this Agreement
shall survive the closing. The act of closing shall not bar either party from
bringing an action based on a warranty of the other party for 120 days after the
closing, after which the warranties will have no further effect.
15. Indemnification and the right to set off.
a. Seller agrees to indemnify Buyer for all damages, including actions, suits,
judgments, costs, charges, expenses, fines, penalties, attorney fees, and the
consequences of any liabilities, that are asserted against or affect the
Premises or the personal property because of Seller’s actions or failure to act
before the closing. Buyer may set off the amount of any such damage against any
amounts Buyer owes Seller.
b. Buyer agrees to indemnify Seller for all damages, including actions, suits,
judgments, costs, charges, expenses, fines, penalties, attorney fees, and the
consequences of any liabilities, that are asserted against or affect the
Premises or the personal property because of Buyer’s actions or failure to act
after the closing.
16. Changes in the condition of the Premises. In the event of loss of or damage
to the Premises or the personal property because of fire or some other casualty
between the effective date of this Agreement and the date of the closing, Seller
shall immediately give Buyer notice of the loss or damage. Buyer shall have the
right to terminate this Agreement within 10 days after receiving notice from
Seller if the damage exceeds $20,000. If Buyer does not terminate this Agreement
or the damage is less than $20,000, Buyer may have Seller repair the damage
before the closing or assign any insurance proceeds to Buyer at the closing by
giving a notice of election to Seller. If Buyer elects to take the insurance
proceeds, Seller shall also pay an amount equal to Seller’s deductible for the
loss to Buyer at the closing.

 



--------------------------------------------------------------------------------



 



17. Conditions precedent for performance by Buyer. The obligation of Buyer to
consummate the sale contemplated by this Agreement is subject to the fulfillment
of the following conditions before the closing. Buyer may waive these conditions
in writing.
a. Each of Seller’s warranties shall be true as though made again on the closing
date, and no warranty shall be breached before the closing.
b. Seller shall perform and comply with all its obligations under this Agreement
before the closing.
c. There shall be no material adverse change in the Premises or the personal
property and no encumbrance on the title to the Premises or the personal
property from the date of this Agreement to the date of the closing.
d. No action or proceeding to restrain, prohibit, or declare illegal the
transaction contemplated by this Agreement shall be pending or threatened. No
order restraining or prohibiting the transaction contemplated by this Agreement
shall be issued by any public authority, governmental agency, or court. No
attachments, garnishments, levies, or liens shall be filed or in effect
regarding the transaction contemplated by this Agreement, the Premises, or the
personal property.
e. All bills and expenses that Seller has incurred and received for utilities,
services, supplies, or other expenses for the apartments before the closing
shall be paid by the closing.
f. Buyer shall accept the results of all inspections, inventories, appraisals,
and audits commissioned by itself or otherwise required by this Agreement.
However, if Buyer does not notify Seller within ___ days of the effective date
of this Agreement of any refusal of any inspection, inventory, appraisal, or
audit commissioned by Buyer, Buyer shall be deemed to accept those results.
18. Conditions precedent to performance by Seller. The obligation of Seller to
consummate the sale contemplated by this Agreement shall be subject to the
fulfillment of the following conditions before the closing. Seller may waive
these conditions in writing.
a. Each of Buyer’s warranties shall be true as though made again on the closing
date, and no warranty shall be breached before the closing.
b. Buyer shall perform and comply with all its obligations under this Agreement
before the date of or at the closing.
19. No Commissions. Each party represents to the other that there are no real
estate commissions due or owing as a result of the sale of the Premises under
this Agreement.
20. Termination. If either Buyer or Seller is not obligated to complete this
Agreement because a condition precedent is not met, that party may terminate
this Agreement by notifying the other party of the intention to terminate this
Agreement and the reason. Buyer or Seller may waive any obligations of the other
party without prejudicing the right to subsequently assert other conditions or
to make a claim against the other party for the breach of a condition or
warranty.
21. Seller’s Payments at the closing. For the purpose of preparing the closing
statements and making payments at the closing, any amounts that Seller owes to
Buyer under this Agreement and any obligations of Seller that Buyer agrees to
pay may be offset against the down payment to be paid at the closing.
22. Whole agreement. This Agreement constitutes the entire agreement between the
parties and supersedes and cancels any other negotiations or agreement between
the parties relating to the transaction contemplated by this Agreement. None of
the prior or contemporaneous negotiations, preliminary drafts, or prior versions
of this Agreement shall be used by any of the parties to construe or affect the
validity of this Agreement. Each party acknowledges that it has not made or
relied on any representations, inducements, or conditions not specified in this
Agreement.

 



--------------------------------------------------------------------------------



 



23. Amendments. This Agreement may be amended only by a written document signed
by each of the parties to this Agreement.
24. Successors and assigns. This Agreement binds and benefits the parties and
their successors and assigns.
25. Assignability. Either party may assign its interest in this Agreement to it
successors and assigns.
26. Governing law and venue. This Agreement shall be construed in accordance
with and governed by Michigan laws. Any actions concerning this Agreement must
be brought in Wayne, Michigan.
27. Exhibits. The following exhibits are attached to and are a part of this
Agreement:

  •   Exhibit A—Personal property, if any, to be transferred

28. Notices. Any notices required by this Agreement shall be served personally
or by registered mail, certified receipt requested, to the party for whom it is
intended at the address listed at the beginning of this Agreement.
29. Effective date. This Agreement shall be effective and dated on the first
page when the last of the parties listed below have signed this Agreement.

             
Dated: August 27, 2009
  By   /s/ Joseph S. Daly
 
        D-M Investments, LLC         By Joseph S. Daly, Its Managing Member    
 
           
Dated: August 27, 2009
  By   /s/ H. Douglas Chaffin
 
        Monroe Bank & Trust         By H. Douglas Chaffin, Its President and
Chief         Executive Officer    

ADDENDUM TO PURCHASE AGREEMENT
This addendum hereby becomes part of the purchase agreement on property located
at:
Property Address: 2517 FORT STREET, WYANDOTTE, MICHIGAN
All parties hereby agree that the above purchase agreement is being amended to:
THERE SHALL BE NO PRORATION OF TAXES, RENTS OR SECURITY DEPOSITS.
All other terms and conditions of the purchase agreement remain the same.
Dated: 09/01/2009

     
/s/ James E. Morr
 
MONROE BANK & TRUST, BY JAMES MORR,
   
EXECUTIVE VICE PRESIDENT
   
 
   
/s/ Joseph S. Daly
 
D-M INVESTMENTS, LLC DBA D-M COMPANY,
    BY JOSEPH S. DALY, MANAGING MEMBER    

 